Case 1:19-cr-00401-BLW Document1 Filed 12/11/19 Page 1 of 2
U.S. COURTS

DEC
Reva C I a)

iecnitanenuel HET

BART M. DAVIS, IDAHO STATE BAR NO. 2696 MEI wees tiine
UNITED STATES ATTORNEY CLEAN, Digreee YON
RAYMOND E. PATRICCO, DISTRICT OF COLUMBIA BAR NO. 454792 7! OF IDAHO
ASSISTANT UNITED STATES ATTORNEY

DISTRICT OF IDAHO

WASHINGTON GROUP PLAZA IV, SUITE 600

800 EAST PARK BOULEVARD

BOISE, IDAHO 83712-7788

TELEPHONE: (208) 334-1211

FACSIMILE: (208)334-1413

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO
UNITED STATES OF AMERICA, §
CaseNo. (0 7 G.040 1-S8AL
Plaintiff, CH iGg-O401-§
INDICTMENT
VS.
18 U.S.C. § 1708
MICHAL ALAN MOORE,
Defendant.

 

 

The Grand Jury charges:
COUNT ONE

Theft of Mail
18 U.S.C, § 1708

On or about November 5, 2019, in the District of Idaho, the defendant, MICHAL ALAN
MOORE, did steal and take from a United States Postal Service mail carrier, on his mail route

and while located at 200 North 3 Street, Boise, Idaho, a tub containing mail matter.

All in violation of Title 18, United States Code, Section 1708.

INDICTMENT - 1
Case 1:19-cr-00401-BLW Document1 Filed 12/11/19 Page 2 of 2

COUNT TWO

Possession of Stolen Mail
18 U.S.C. § 1708

On or about November 5, 2019, in the District of Idaho, the defendant, MICHAL ALAN
MOORE, did unlawfully have in his possession, at 203 W. Main Street, Boise, Idaho, a tub
containing mail matter which had been stolen and taken from a United States Postal Service mail

calrier, knowing the said mail matter to have been stolen and taken.

All in violation of Title 18, United States Code, Section 1708.

Dated this 10th day of December, 2019,

A TRUE BILL

/s/ [signature on reverse]

 

FOREPERSON

BART M. DAVIS
UNITED STATES ATTORNEY

 

INDICTMENT - 2

 
